534 S.E.2d 590 (1999)
350 N.C. 314
FRYE REGIONAL MEDICAL CENTER, INC.
v.
James B. HUNT, Jr., H. David Bruton, M.D., Secretary of the North Carolina Department of Human Resources, and North Carolina Department of Human Resources and
Catawba Memorial Hospital, Intervenor.
No. 613PA97.
Supreme Court of North Carolina.
April 8, 1999.
James T. Williams, Jr., Jim W. Phillips, Jr., Forrest W. Campbell, Jr., Brian J. McMillan, Greensboro, for Catawba Memorial Hospital.
Robert V. Bode, Diana E. Ricketts, Raleigh, for Frye Regional Medical Center.
James A. Wellons, Special Deputy Attorney General, for Hunt, Bruton, NCDHR.
Prior report: 350 N.C. 39, 510 S.E.2d 159.

ORDER
Upon consideration of the petition filed by Plaintiff for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*591 "Denied by order of the Court in conference, this the 8th day of April 1999."